Title: From George Washington to William Pearce, 27 April 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 27th April 1794.
          
          Your letter of the 22d instant with its enclosures came duly to hand.
          Thomas Green’s account of the dimensions of the Rooms in my house in Alexandria, is so
            confused & perplexed, that I can make neither head nor tail of it. The length,
            breadth & height of each, with the distance from the washboard to the Chairboard,
            & the number of doors & windows in each room, was all I wanted; instead of these
            he has attempted to draw a plan which no one can understand, and has given an
            explanation of it that is still more incomprehensible.
          I am very glad to find that you have caused so much flaxseed to be so⟨wn,⟩ as appears
            from the Memorandum se⟨nt⟩ me; but have you not departed from the plan which was to
            regulate the gra⟨ss-⟩lots at Dogue run Farm? As well a⟨s I
            reco⟩llect, these were to succeed each ot⟨her in Po⟩tatoes—and one after another to ⟨be
            sown⟩ with Oats & Clover; and this rotine was to be persevered in. As the case now
            is, neither the lot East of the New Barn, nor that in number 3,
            can be touched next year; and neither of them, I fear, will be in condition to yield
            much clover. My intention with respect to these lots was, by soiling the Plow horses
            with the Clover, cut green, to save the great expense of grain. By having one of them
            therefore in Potatoes; another in Oats, sown also with Clover; and the third in Clover,
            there would always have been one (which is sufficient for this purpose) handy to the Stable; more would be unnecessary, as there will be such a
            quantity of mowing ground on the Farm for the support of the Stock, the Mansion house,
            & for Sale.
          Particular attention will be paid I hope to penning of the Stock, an⟨d⟩ shifting the
            Pens—nothing has been mo⟨re⟩ neglected—general as neglects have hit⟨her⟩to been on my
            estate—than the latter, m⟨ere⟩ly to avoid the trouble of removing the [Posts].
          How does the White thorn⟨, and t⟩he cuttings of the Willow & other sets⟨, which
            hav⟩e been put out this Spring, loo⟨k? & ap⟩pear to have taken, & to be in a
            thriving condition?
          I mentioned to you in my last that 5000 plants of the White thorn was to be sent to me,
            by Mr Lear in the Ship Peggy, from London to George Town. I have advice of the Sailing
            of the Ship, and hope it is arrived. No time should be lost in getting the Plants home
            (to Mt Vernon) as every day’s delay will put th⟨em⟩ more & more in jeopardy. Mr Lear
            in his last letter informs me that he had by the same Vessel, sent some fruit trees for
            his own use, wch he requests my care of: let these also be taken to Mount Vernon &
            put into a nursery for his use; & the Gardener⟨’s⟩ particular care of them is
              required. I am your friend &ca
          
            Go: Washington
          
          
            P.S. With this letter you will receive a paper of Lima beans, which the Gardener will
              p⟨lant⟩ the first of May; seperate from any oth⟨ers; and be⟩ particularly careful of
              them.
          
        